As filed with the Securities and Exchange Commission on November 18, 2016 1933 Act Registration No. 333-186894 1940 Act Registration No. 811-08517 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 POST-EFFECTIVE AMENDMENT NO. 18 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. 532 Lincoln Life Variable Annuity Account N (Exact Name of Registrant) Lincoln ChoicePlus AssuranceSM (Prime) THE LINCOLN NATIONAL LIFE INSURANCE COMPANY (Name of Depositor) 1300 South Clinton Street Post Office Box 1110 Fort Wayne, Indiana 46801 (Address of Depositor’s Principal Executive Offices) Depositor’s Telephone Number, Including Area Code: (260) 455-2000 Kirkland L. Hicks, Esquire The Lincoln National Life Insurance Company 150 North Radnor Chester Road Radnor, PA 19087 (Name and Address of Agent for Service) Copy to: Scott C. Durocher, Esquire The Lincoln National Life Insurance Company 350 Church Street Hartford, Connecticut 06103 Approximate Date of Proposed Public Offering: Continuous It is proposed that this filing will become effective: / / immediately upon filing pursuant to paragraph (b) of Rule 485 /x/ on December 16, 2016, pursuant to paragraph (b) of Rule 485 / / 60 days after filing pursuant to paragraph (a)(1) of Rule 485 / / on , pursuant to paragraph (a)(1) of Rule 485 Title of Securities being registered: Interests in a separate account under individual flexible payment deferred variable annuity contracts. THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Variable Annuity Account N ChoicePlus AssuranceSM Prime Supplement dated November 18, 2016 to the Prospectus dated May 1, 2016, as supplemented This Supplement outlines important changes that become effective on and after January 9, 2017. These changes are related to the investment options and to certain other administrative changes that will impact your ChoicePlusSM individual annuity contract. All other provisions in your prospectus, as supplemented, remain unchanged. This Supplement is for informational purposes only and requires no action on your part. Fund Changes – The following information outlines changes that will impact the underlying investment options of your contract beginning January 9, 2017: 1. The following funds will be available as new investment options under your contract: · Fidelity® VIP FundsManager® 50% Portfolio (Service Class 2) · First Trust Dow/Jones Dividend & Income Allocation Portfolio (Class I) · Invesco V.I. Equally-Weighted S&P 500 Fund (Series II Shares) · JPMorgan Insurance Trust Core Bond Portfolio (Class 2) · LVIP Franklin Templeton Multi-Asset Opportunities Fund (Service Class) · LVIP Goldman Sachs Income Builder Fund (Service Class) · LVIP SSGA Mid-Cap Index Fund (Service Class) · Putnam VT George Putnam Balanced Fund (Class IB) 2. The following funds will offer a new share class for contracts purchased on and after January 9, 2017. Contracts issued prior to that date will continue to use the existing class: · Franklin Income VIP Fund (Class 4) · Franklin Mutual Share VIP Fund (Class 4) 3. The following funds will not be available to contracts purchased on or after January 9, 2017: · Franklin Income VIP Fund (Class 2) · Franklin Mutual Shares VIP Fund (Class 2) · Goldman Sachs VIT Government Money Market Fund (Class 2) · JPMorgan Insurance Trust Global Allocation Portfolio (Class 2) · PIMCO VIT CommodityRealReturn® Strategy Portfolio (Advisor Class) · Templeton Global Bond VIP Fund (Class 2) Fund Expenses - The following item shows the minimum and maximum total expenses charged by the funds that you may pay periodically during the time that you own the contract. The expenses are for the year ending December 31, 2015 (or estimates for newly created funds).More detail concerning each fund’s fees and expenses is contained in the prospectus for each fund. Minimum Maximum Total Annual Fund Operating Expenses (expenses that are deducted from fund assets, including management fees, distribution and/or service (12b-1) fees, and other expenses) 0.46% 2.07% Total Annual Fund Operating Expenses (after contractual waivers/reimbursements*) 0.46% 1.71% *Some of the funds have entered into contractual waiver or reimbursement arrangements that may reduce fund management and other fees and/or expenses during the period of the arrangement. These arrangements vary in length, but no arrangement will terminate before April 30, 2017. The following table shows the expenses charged by the funds and share classes that are being added (as a percentage of the fund’s average net assets): Management Fees (before any waivers/ Reimburse-ments)+ 12b-1 Fees (before any waivers/ reimburse-ments)+ Other Expenses (before any waivers/ reimburse- ments)+ Acquired Fund Fees and Expenses (AFFE) Total Expenses (before any waivers/ reimburse-ments) Total Contractual waivers/ reimburse-ments (if any) Total Expenses (after any waivers/ reimburse-ments) Fidelity® VIP FundsManager® 50% Portfolio (Service Class 2)(1) 0.25% 0.25% 0.00% 0.57% 1.07% -0.15% 0.92% First Trust Dow/Jones Dividend & Income Allocation Portfolio (Class I)(2) 0.60% 0.25% 0.49% 0.00% 1.34% -0.14% 1.20% Franklin Income VIP Fund (Class 4) 0.45% 0.35% 0.01% 0.00% 0.81% 0.00% 0.81% Franklin Mutual Share VIP Fund (Class 4) 0.69% 0.35% 0.04% 0.00% 1.08% 0.00% 1.08% Invesco V.I. Equally-Weighted S&P 500 Fund (Series II Shares) 0.12% 0.25% 0.43% 0.00% 0.80% 0.00% 0.80% JPMorgan Insurance Trust Core Bond Portfolio (Class 2)(3) 0.40% 0.25% 0.21% 0.01% 0.87% -0.02% 0.85% LVIP Franklin/ Templeton Multi-Asset Opportunities Fund (ServiceClass)(4) 0.75% 0.25% 0.71% 0.36% 2.07% -0.89% 1.18% LVIP Goldman Sachs Income Builder Fund (Service Class)(5) 0.65% 0.25% 0.64% 0.00% 1.54% -0.54% 1.00% LVIP SSGA Mid-Cap Index Fund (Service Class) 0.27% 0.25% 0.05% 0.00% 0.57% 0.00% 0.57% Putnam VT George Putnam Balanced Fund (Class IB) 0.52% 0.25% 0.20% 0.00% 0.97% 0.00% 0.97% FMRC has contractually agreed to waive 0.05% of the fund's management fee.This arrangement will remain in effect through April 30, 2017.In addition, FMR has contractually agreed to reimburse 0.10% of class-level expenses for Service Class 2.This arrangement will remain in effect for at least one year from the effective date of the prospectus, and will remain in effect thereafter as long as Service Class 2 continue to be sold to unaffiliated insurance companies. The Fund's Investment advisor has agreed to waive fees and/or pay the Fund's expenses to the extent necessary to prevent the operating expenses of the Class I shares and Class shares (excluding interest expense, brokerage commissions and other trading expenses, taxes and extraordinary expenses) from exceeding 1.20% and 0.95%, respectively, of the Fund's average daily assets per year at least until May 1, 2017.Expenses borne by the Fund's investment advisor are subject to reimbursement by the Fund up to three years from the date of the fee or expense was incurred, but no reimbursement payment will be made by the Fund at any time if it would result in the Class I share or Class II share expenses (excluding interest expense, brokerage commissions and other trading expenses, taxes and extraordinary expenses) exceeding 1.20% and 0.95%, respectively, of the Fund's average daily net assets per year.The agreement may be terminated by the Trust on behalf of the Fund at any time and by the Fund's investment advisor only after May 1, 2017 upon 60 days' written notice. The Portfolio’s adviser and/or its affiliates have contractually agreed to waive fees and/or reimburse expenses to the extent Total Annual Fund Operating Expenses of Class 2 Shares (excluding Acquired Fund Fees and Expenses other than certain money market fund fees as described below, dividend and interest expenses related to short sales, interest, taxes, expenses related to litigation and potential litigation, and extraordinary expenses) exceed 0.85% of the average daily net assets. The Portfolio may invest in one or more money market funds advised by the Adviser or its affiliates (affiliated money market funds). The Fund’s adviser and/or administrator have contractually agreed to waive fees and/or reimburse expenses in an amount sufficient to offset the respective net fees each collects from the affiliated money market funds on the Portfolio’s investment in such money market funds. These waivers are in effect through 4/30/2017, at which time the adviser and/or its affiliates will determine whether to renew or revise them. Lincoln Investment Advisors Corporation (the “adviser”) has contractually agreed to waive the following portion of its advisory fee:0.28% of the Fund’s average daily net assets.The adviser has also contractually agreed to reimburse the Fund to the extent that the Total Annual Fund Operating Expenses (excluding AFFE) exceed 0.57% of the Fund’s average daily net assets for the Standard Class (and 0.82% for the Service Class).Both agreements will continue at least through April 30, 2017 and cannot be terminated before that date without the mutual agreement of the Fund’s board of trustees and the adviser. The Total Annual Fund Operating Expenses do not correlate to the ratio of expenses to the average net assets appearing in the Financial Highlights table which reflects only the operating expenses of the Fund and does not include AFFE. Lincoln Investment Advisors Corporation (the “adviser”) has contractually agreed to reimburse the Fund to the extent that the Total Annual Fund Operating Expenses (excluding AFFE) exceed 0.75% of the Fund’s average daily net assets for the Standard Class (and 1.00% for the Service Class).The agreement will continue at least through April 30, 2017 and cannot be terminated before that date without the mutual agreement of the Fund’s board of trustees and the adviser. EXAMPLES The following Examples are intended to help you compare the cost of investing in the contract with the cost of investing in other variable annuity contracts. These costs include Contractowner transaction expenses, contract fees, separate account annual expenses, and fund fees and expenses. The Examples have been calculated using the fees and expenses of the funds prior to the application of any contractual waivers and/or reimbursements. The first Example assumes that you invest $10,000 in the contract for the time periods indicated. The Example also assumes that your investment has a 5% return each year, the maximum fees and expenses of any of the funds and that the i4LIFE® Advantage with the EGMDB and Select Guaranteed Income Benefit at the guaranteed maximum charge are in effect. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1) If you surrender your contract at the end of the applicable time period: 1 year 3 years 5 years 10 years 2) If you annuitize or do not surrender your contract at the end of the applicable time period: 1 year 3 years 5 years 10 years The next Example assumes that you invest $10,000 in the contract for the time periods indicated. The Example also assumes that your investment has a 5% return each year, the maximum fees and expenses of any of the funds and that the EGMDB and Lincoln Lifetime IncomeSM Advantage 2.0 (Managed Risk) at the guaranteed maximum charge are in effect. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1) If you surrender your contract at the end of the applicable time period: 1 year 3 years 5 years 10 years 2) If you annuitize or do not surrender your contract at the end of the applicable time period: 1 year 3 years 5 years 10 years For more information, see Charges and Other Deductions in this prospectus, and the prospectuses for the funds. Premium taxes may also apply, although they do not appear in the examples. Different fees and expenses not reflected in the examples may be imposed during a period in which Annuity Payouts are made. See The Contracts - Annuity Payouts. These examples should not be considered a representation of past or future expenses. Actual expenses may be more or less than those shown. Investments of the Variable Account – Description of the Funds.This section outlines the investment objectives for the fund additions listed above. More detailed information may be obtained from the current prospectus for each fund. You should read each fund prospectus carefully before investing. Please be advised that there is no assurance that any of the funds will achieve their stated objectives. AIM Variable Insurance Funds (Invesco Variable Insurance Funds), advised by Invesco Advisers, Inc. · Invesco V.I. Equally-Weighted S&P 500 Fund* (Series II Shares): To seek to achieve a high level of total return on its assets through a combination of capital appreciation and current income. Fidelity® Variable Insurance Products, advised by Fidelity Management and Research Company · Fidelity® VIP FundsManager® 50% Portfolio (Service Class 2): Seeks high total return; a fund of funds. First Trust Variable Insurance Trust, advised by First Trust Advisers, L.P. · First Trust Dow/Jones Dividend & Income Allocation Portfolio (Class I): Seeks to provide total return by allocating among dividend-paying stocks and investment grade bonds. JPMorgan Insurance Trust, advised by J.P. Morgan Investment Management Inc. · JPMorgan Insurance Trust Core Bond Portfolio (Class 2): Seeks to maximize total return by investing primarily in a diversified portfolio of intermediate and long-term debt securities. LVIP Variable Insurance Products Trust, advised by Lincoln Investment Advisors Corporation · LVIP Franklin Templeton Multi-Asset Opportunities Fund (Service Class): Long-term growth of capital. · LVIP Goldman Sachs Income Builder Fund (Service Class): Seeks a balance of current income and capital appreciation. · LVIP SSGA Mid-Cap Index Fund (Service Class): Seeks to approximate as closely as practicable, before fees and expenses, the performance of a broad market index that emphasizes stocks of mid-sized U.S. companies. Putnam Variable Trust, advised by Putnam Investment Management, LLC · Putnam VT George Putnam Balanced Fund (Class IB): Seeks to provide a balanced investment composed of a well-diversified portfolio of stocks and bonds which produce both capital growth and current income. *The Index this portfolio is managed to (the “Index”) is a product of S&P Dow Jones Indices LLC (“SPDJI”) and has been licensed for use by one or more of the portfolio’s service providers (“Licensee”). Standard & Poor’s® and S&P® are registered trademarks of Standard & Poor’s Financial Services LLC (“S&P”); Dow Jones® is a registered trademark of Dow Jones Trademark Holdings LLC (“Dow Jones”); and these trademarks have been licensed for use by SPDJI and sublicensed for certain purposes by Licensee. Licensee’s product(s) is not sponsored, endorsed, sold or promoted by SPDJI, Dow Jones, S&P, their respective affiliates and none such parties make any representation regarding the advisability of investing in such product(s) nor do they have any liability for any errors, omissions, or interruptions of the Index. The Contracts – Investment Requirements.If you have elected a Living Benefit Rider, you may be subject to the Investment Requirements outlined in the prospectus, according to which Living Benefit Rider you own. Please refer to your prospectus to determine if you are subject to Investment Requirements. The changes outlined below are effective January 9, 2017. All other provisions of Investment Requirements remain unchanged. The following change applies to Investment Requirements for Managed Risk Riders. The JPMorgan Insurance Trust Core Bond Portfolio will be added to the list of subaccounts under Group 1, and to the list of funds among which you may allocate 100% of your Contract Value. The following changes apply to Investment Requirements for other Living Benefit Riders purchased on or after November 28, 2016. Beginning January 9, 2017, you must currently allocate your Contract Value among one or more of the following Subaccounts: Group 1 Investments must be at least 40% of Contract Value or Account Value (if i4LIFE® Advantage is in effect) Delaware VIP® Diversified Income Series LVIP Delaware Diversified Floating Rate Fund Delaware VIP® Limited-Term Diversified Income Series LVIP Dimensional/Vanguard Total Bond Fund JPMorgan Insurance Trust Core Bond Fund LVIP PIMCO Low Duration Bond Fund LVIP BlackRock Inflation Protected Bond Fund LVIP SSGA Bond Index Fund LVIP Delaware Bond Fund Group 2 Investments cannot exceed 60% of Contract Value or Account Value (if i4LIFE® Advantage is in effect) AB VPS Small/Mid Cap Value Portfolio American Century VP Balanced Fund American Funds Managed Risk Asset Allocation FundSM BlackRock Global Allocation V.I. Fund LVIP Global Conservative Allocation Managed Risk Fund LVIP Franklin Templeton Multi-Asset Opportunities Fund Delaware VIP® Small Cap Value Series LVIP Global Growth Allocation Managed Risk Fund Delaware VIP® U.S. Growth Series LVIP Global Moderate Allocation Managed Risk Fund Delaware VIP® Value Series LVIP Goldman Sachs Income Builder Fund Fidelity® VIP Contrafund® Portfolio LVIP Government Money Market Fund Fidelity® VIP FundsManager® 50% Portfolio LVIP JPMorgan High Yield Fund Fidelity® VIP Mid Cap Portfolio LVIP MFS International Growth Fund First Trust/Dow Jones Dividend & Income Allocation Portfolio LVIP MFS Value Fund LVIP Mondrian International Value Fund Franklin Income VIP Fund LVIP SSGA Conservative Index Allocation Fund Franklin Mutual Shares VIP Fund LVIP SSGA Conservative Structured Allocation Fund Invesco V.I. Equally-Weighted S&P 500 Fund LVIP SSGA Developed International 150 Fund Invesco V.I. International Growth Fund JPMorgan Insurance Trust Global Allocation Portfolio LVIP SSGA Global Tactical Allocation Managed Volatility Fund LVIP American Global Balanced Allocation Managed Risk Fund LVIP SSGA International Index Fund LVIP SSGA Large Cap 100 Fund LVIP American Global Growth Allocation Managed Risk Fund LVIP SSGA Mid-Cap Index Fund LVIP SSGA Moderate Index Allocation Fund LVIP American Global Growth Fund LVIP SSGA Moderate Structured Allocation Fund LVIP American Growth Fund LVIP American Growth-Income Fund LVIP SSGA Moderately Aggressive Index Allocation Fund LVIP American International Fund LVIP Baron Growth Opportunities Fund LVIP SSGA Moderately Aggressive Structured Allocation Fund LVIP BlackRock Global Allocation V.I. Managed Risk Fund LVIP SSGA S&P 500 Index Fund LVIP BlackRock Global Growth ETF Allocation Managed Risk Fund LVIP SSGA Small-Cap Index Fund LVIP SSGA Small-Mid Cap 200 Fund LVIP BlackRock U.S. Growth ETF Allocation Managed Risk Fund LVIP T. Rowe Price Structured Mid-Cap Growth Fund LVIP U.S. Growth Allocation Managed Risk Fund LVIP Delaware Social Awareness Fund LVIP Vanguard Domestic Equity ETF Fund LVIP Delaware Special Opportunities Fund LVIP Vanguard International Equity ETF Fund LVIP Dimensional International Core Equity Fund LVIP Wellington Mid-Cap Value Fund LVIP Dimensional U.S. Core Equity 1 Fund MFS® VIT Growth Series LVIP Dimensional U.S. Core Equity 2 Fund MFS® VIT Total Return Series Putnam VT George Putnam Balanced Fund The fixed account is only available for dollar cost averaging. As an alternative, to satisfy these Investment Requirements, you may allocate 100% of your Contract Value among the Subaccounts listed below. If you allocate less than 100% of Contract Value or i4LIFE® Advantage Account Value among these Subaccounts, then the Subaccounts listed below that are also listed in Group 1 will be subject to the Group 1 restrictions. Any remaining Subaccounts listed below that are not listed in Group 1 will fall into Group 2 and be subject to Group 2 restrictions. American Century VP Balanced Fund LVIP Delaware Diversified Floating Rate Fund American Funds Managed Risk Asset Allocation Fund LVIP Dimensional/Vanguard Total Bond Fund BlackRock Global Allocation V.I. Fund LVIP Franklin Templeton Multi-Asset Opportunities Fund Delaware VIP® Diversified Income Series LVIP Global Conservative Allocation Managed Risk Fund Delaware VIP® Limited-Term Diversified Income Series LVIP Global Growth Allocation Managed Risk Fund Fidelity® VIP FundsManager® 50% Portfolio LVIP Global Moderate Allocation Managed Risk Fund First Trust/Dow Jones Dividend & Income Allocation Portfolio LVIP Goldman Sachs Income Builder Fund LVIP PIMCO Low Duration Bond Fund JPMorgan Insurance Trust Core Bond Fund LVIP SSGA Bond Index Fund LVIP American Global Balanced Allocation Managed Risk Fund LVIP SSGA Conservative Index Allocation Fund LVIP SSGA Conservative Structured Allocation Fund LVIP American Global Growth Allocation Managed Risk Fund LVIP SSGA Global Tactical Allocation Managed Volatility Fund LVIP BlackRock Global Allocation V.I. Managed Risk Fund LVIP SSGA Moderate Index Allocation Fund LVIP SSGA Moderate Structured Allocation Fund LVIP BlackRock Global Growth ETF Allocation Managed Risk Fund LVIP U.S. Growth Allocation Managed Risk Fund MFS® VIT Total Return Series LVIP BlackRock Inflation Protected Bond Fund Putnam VT George Putnam Balanced Fund LVIP BlackRock U.S. Growth ETF Allocation Managed Risk Fund LVIP Delaware Bond Fund The following changes apply to Investment Requirements for other Living Benefit Riders purchased prior to November 28, 2016. The JPMorgan Insurance Trust Core Bond Portfolio will be added to the list of subaccounts under Group 1, and to the list of funds among which you may allocate 100% of your Contract Value. The LVIP SSGA Mid-Cap Index Fund and Invesco V.I. Equally-Weighted S&P 500 Fund will be added to the list of subaccounts under Group 2. The Fidelity® VIP FundsManager® 50% Portfolio, First Trust Dow/Jones Dividend & Income Allocation Portfolio, LVIP Franklin/Templeton Multi-Asset Opportunities Fund, LVIP Goldman Sachs Income Builder Fund, and Putnam VT George Putnam Balanced Fund will be added to Group 2, and to the list of funds among which you may allocate 100% of your Contract Value. The Contracts – Allocation of Purchase Payments. The following information is added as a new paragraph to this section: If an underlying fund imposes restrictions with respect to the acceptance of Purchase Payments or allocations, we reserve the right to reject an allocation request at any time the underlying fund notifies us of such a restriction. We will notify you if your allocation request is or becomes subject to such restrictions. The Contracts – Transfers On or Before the Annuity Commencement Date. The following information is added to this section: We may defer or reject a transfer request that is subject to a restriction imposed by an underlying fund. Living Benefit Riders – Guaranteed Income Benefit with i4LIFE® Advantage. The name of the i4LIFE® Advantage Guaranteed Income Benefit (version 5) rider will be changed to i4LIFE® Advantage Select Guaranteed Income Benefit. Please retain this Supplement for future reference. PART A The prospectus for the ChoicePlus Assurance (Prime) variable annuity contract, as supplemented, is incorporated herein by reference to Post-Effective Amendment No. 11 (File No. 333-186894) filed on April 12, 2016. PART B The Statement of Additional Information for the ChoicePlus Assurance (Prime) variable annuity contract,is incorporated herein by reference to Post-Effective Amendment No. 11 (File No. 333-186894) filed on April 12, 2016. Lincoln Life Variable Annuity Account N PART C - OTHER INFORMATION Item 24. Financial Statements and Exhibits (a) List of Financial Statements 1. Part A The Table of Condensed Financial Information is incorporated herein by reference to Post-Effective Amendment No. 11 (File No. 333-186894) filed on April 12, 2016. 2. Part B The following financial statements for the Variable Account are incorporated herein by reference to Post-Effective Amendment No. 11 (File No. 333-186894) filed on April 12, 2016. Statement of Assets and Liabilities - December 31, 2015 Statement of Operations - Year ended December 31, 2015 Statements of Changes in Net Assets - Years ended December 31, 2015 and 2014 Notes to Financial Statements - December 31, 2015 Report of Independent Registered Public Accounting Firm 3. Part B The following consolidated financial statements for The Lincoln National Life Insurance Company are incorporated herein by reference to Post-Effective Amendment No. 11 (File No. 333-186894) filed on April 12, 2016. Consolidated Balance Sheets - Years ended December 31, 2015 and 2014 Consolidated Statements of Comprehensive Income (Loss) - Years ended December 31, 2015, 2014 and 2013 Consolidated Statements of Stockholder’s Equity - Years ended December 31, 2015, 2014 and 2013 Consolidated Statements of Cash Flows - Years ended December 31, 2015, 2014 and 2013 Notes to Consolidated Financial Statements - December 31, 2015 Report of Independent Registered Public Accounting Firm (b) List of Exhibits (1) Resolutions of the Board of Directors of The Lincoln National Life Insurance Company establishing Separate Account N incorporated herein by reference to Registration Statement on Form N-4 (File No. 333-40937) filed on November 25, 1997. (2) Not Applicable (3)(a) Broker-Dealer Selling Agreement among The Lincoln National Life Insurance Company, Lincoln Life & Annuity Company of New York and Lincoln Financial Distributors, Inc. incorporated herein by reference to Pre-Effective Amendment No. 1 (File No. 333-170897) filed on April 8, 2011. (b) Amended and Restated Principal Underwriting Agreement dated May 1, 2007 between The Lincoln National Life Insurance Company and Lincoln Financial Distributors, Inc. incorporated herein by reference to Post-Effective Amendment No. 24 (File No. 333-61554) filed on December 18, 2007. (4)(a) Annuity Contract (30070-B) incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-36304) filed on August 8, 2001. (b) Annuity Payment Option Rider (32147) incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-36304) filed on August 8, 2001. (c) Interest Adjusted Fixed Account Rider (32143) incorporated herein by reference to Post-Effective Amendment No. 3 (File No. 333-36304) filed on August 8, 2001. (d) DCA Fixed Account Rider (32145) incorporated herein by reference to Registration Statement on Form N-4 (File No. 333-135039) filed on June 15, 2006. (e) Amendment for IRA Retirement Plan (AE-283) incorporated herein by reference to Post-Effective Amendment No. 63 (File No. 333-40937) filed on April 12, 2016. (f) Amendment for Roth IRA Retirement Plan (AE-284) incorporated herein by reference to Post-Effective Amendment No. 63 (File No. 333-40937) filed on April 12, 2016. (g) Estate Enhancement Benefit Rider (32151-A) incorporated herein by reference to Post-Effective Amendment No. 6 (File No. 333-35780) filed on April 22, 2003. (h) EGMDB Rider (32149 5/03) incorporated herein by reference to Post-Effective Amendment No. 6 (File No. 333-35780) filed on April 22, 2003. (i) Guarantee of Principal Rider (32148 5/03) incorporated herein by reference to Post-Effective Amendment No. 6 (File No. 333-35780) filed on April 22, 2003. (j) Allocation Amendment (AR503 1/06) incorporated herein by reference to Post-Effective Amendment No. 22 (File No. 333-40937) filed on April 19, 2006. (k) Guaranteed Income Benefit Rider (GIB v4) (AR-528 8/10) incorporated herein by reference to Post-Effective Amendment No. 44 (File No. 333-40937) filed on October 28, 2010. (l) Contract Benefit Data (CBD 8/10) incorporated herein by reference to Post-Effective Amendment No. 44 (File No. 333-40937) filed on October 28, 2010. (m) Variable Annuity Payment Option Rider (I4LA-NQ 8/10) incorporated herein by reference to Post-Effective Amendment No. 44 (File No. 333-40937) filed on October 28, 2010. (n) Variable Annuity Payment Option Rider (I4LA-Q 8/10) incorporated herein by reference to Post-Effective Amendment No. 44 (File No. 333-40937) filed on October 28, 2010. (o) Variable Annuity Living Benefit Rider (LINC 2 + Protected Funds) (AR-529 8/10) incorporated herein by reference to Post-Effective Amendment No. 2 (File No. 333-170695) filed January 30, 2012. (p) Contract Amendment – Maturity Date (AR-554 10/14) incorporated herein by reference to Post-Effective Amendment No. 7 (File No. 333-181616) filed on April 8, 2015. (5) ChoicePlus Prime Application (CPAB 1/08) incorporated herein by reference to Post-Effective Amendment No. 28 (File No. 333-40937) filed on April 10, 2008. (6)(a) Articles of Incorporation of The Lincoln National Life Insurance Company incorporated herein by reference to Pre-Effective Amendment No. 1 (File No. 333-04999) filed on September 24, 1996. (b) By-laws of The Lincoln National Life Insurance Company incorporated herein by reference to Post-Effective Amendment No. 3 on Form N-6 (File No. 333-118478) filed on April 5, 2007. (7)(a) Automatic Indemnity Reinsurance Agreement Amended and Restated as of October 1, 2009 between The Lincoln National Life Insurance Company and Lincoln National Reinsurance Company (Barbados) Limited incorporated herein by reference to Post-Effective Amendment No. 43 (File No. 033-26032) filed on April 7, 2010. (i) Amendments to the Automatic Indemnity Reinsurance Agreement incorporated herein by reference to Post-Effective Amendment No. 28 (File No. 333-138190) filed on November 5, 2013. (b) Automatic Reinsurance Agreement dated July 1, 2007 between The Lincoln National Life Insurance Company and Swiss Re Life & Health America Inc. incorporated herein by reference to Post-Effective Amendment No. 5 (File No. 333-138190) filed on April 8, 2008. (i) Amendments to Automatic Reinsurance Agreement dated July 1, 2007 between The Lincoln National Life Insurance Company and Swiss Re Life & Health America Inc. incorporated herein by reference to Post-Effective Amendment No. 40 (File No. 333-40937) filed on April 7, 2010. (c) Third Amended and Restated Reinsurance Agreement between The Lincoln National Life Insurance Company and Union Hamilton Reinsurance, LTD incorporated herein by reference to Post-Effective Amendment No. 17 (File No. 333-170529) filed on April 26, 2016. (8)(a) Fund Participation Agreements and Amendments between The Lincoln National Life Insurance Company and: (i) AIM (Invesco) Variable Insurance Funds, Inc. incorporated herein by reference to Post-Effective Amendment No. 21 on Form N-6 (File No. 333-146507) filed on April 2, 2013. (ii) AllianceBernstein Variable Products Series Fund incorporated herein by reference to Post-Effective Amendment No. 23 on Form N-6 (File No. 333-146507) filed on April 1, 2015. B-2 (iii) American Century Investment Services, Inc. incorporated herein by reference to Post-Effective Amendment No. 16 on Form N-6 (File No. 333-146507) filed on April 1, 2011. (iv) American Funds incorporated herein by reference to Post-Effective Amendment No. 23 on Form N-6 (File No. 333-146507) filed on April 1, 2015. (v) BlackRock Variable Series Funds, Inc. incorporated herein by reference to Post-Effective Amendment No. 16 on Form N-6 (File No. 333-146507) filed on April 1, 2011. (vi) Delaware VIP Trust incorporated herein by reference to Post-Effective Amendment No. 23 on Form N-6 (File No. 333-146507) filed on April 1, 2015. (vii) Deutsche Variable Series II incorporated herein by reference to Post-Effective Amendment No. 23 on Form N-6 (File No. 333-146507) filed on April 1, 2015. (viii) Fidelity Variable Insurance Products Fund incorporated herein by reference to Post-Effective Amendment No. 23 on Form N-6 (File No. 333-146507) filed on April 1, 2015. (ix) Franklin Templeton Variable Insurance Products Trust incorporated herein by reference to Post-Effective Amendment No. 23 on Form N-6 (File No. 333-146507) filed on April 1, 2015. (x) JPMorgan Insurance Trust incorporated herein by reference to Post-Effective Amendment No. 24 on Form N-6 (File No. 333-146507) filed on April 1, 2016. (xi) Legg Mason Partners Variable Equity Trust, Legg Mason Partners Variable Income Trust, Legg Mason Investor Services, LLC, and Legg Mason Partners Fund Advisor, LLC incorporated herein by reference to Post-Effective Amendment No. 23 on Form N-6 (File No. 333-146507) filed on April 1, 2015. (xii) Lincoln Variable Insurance Products Trust incorporated herein by reference to Post-Effective Amendment No. 24 on Form N-6 (File No. 333-146507) filed on April 1, 2016. (xiii) MFS Variable Insurance Trust incorporated herein by reference to Post-Effective Amendment No. 23 on Form N-6 (File No. 333-146507) filed on April 1, 2015. (xiv) PIMCO Variable Insurance Trust incorporated herein by reference to Post-Effective Amendment No. 23 on Form N-6 (File No. 333-146507) filed on April 1, 2015. (xv) First Trust Variable Insurance Trust and First Trust Portfolios, L.P. incorporated herein by reference to Post-Effective Amendment No. 9 (File No. 333-193272) filed on April 13, 2016. (xvi) Putnam Variable Trust incorporated herein by reference to Post-Effective Amendment No. 24 on Form N-6 (File No. 333-146507) filed on April 1, 2016. (b) Rule 22c-2 Agreements between The Lincoln National Life Insurance Company and: (i) AIM Variable Insurance Funds incorporated herein by reference to Post-Effective Amendment No. 30 (File No. 333-36304) filed on May 29, 2008. (ii) American Century Investment Services, Inc. incorporated herein by reference to Post-Effective Amendment No. 29 (File No. 333-61554) filed on March 16, 2009. (iii) BlackRock Variable Series Funds, Inc. incorporated herein by reference to Post-Effective Amendment No. 22 (File No. 333-68842) filed on June 22, 2009. (iv) Delaware VIP Trust incorporated herein by reference to Post-Effective Amendment No. 57 (File No. 333-36316) filed on March 30, 2012. (v) Fidelity Variable Insurance Products Trust incorporated herein by reference to Post-Effective Amendment No. 30 (File No. 333-36304) filed on May 29, 2008. (vi) Franklin Templeton Variable Insurance Products Trust incorporated herein by reference to Post-Effective Amendment No. 30 (File No. 333-36304) filed on May 29, 2008. (vii) Lincoln Variable Insurance Products Trust incorporated herein by reference to Post-Effective Amendment No. 30 (File No. 333-36304) filed on May 29, 2008. (viii) MFS Variable Insurance Trust incorporated herein by reference to Post-Effective Amendment No. 30 (File No. 333-36304) filed on May 29, 2008. (xvi) American Century Investment Services, Inc. incorporated herein by reference to Post-Effective Amendment No. 16 on Form N-6 (File No. 333-146507) filed on April 1, 2011. (xvii) First Trust Variable Insurance Trust and First Trust Portfolios, L.P. incorporated herein by reference to Post-Effective Amendment No. 9 (File No. 333-193272) filed on April 13, 2016. (xviii) Putnam Variable Trust incorporated herein by reference to Post-Effective Amendment No. 24 on Form N-6 (File No. 333-146507) filed on April 1, 2016. B-3 (c) Accounting and Financial Administration Services Agreement dated October 1, 2007 among Mellon Bank, N.A., The Lincoln National Life Insurance Company and Lincoln Life & Annuity Company of New York is incorporated herein by reference to Registration Statement on Form N-4 (File No. 333-147673) filed on November 28, 2007. (9) Opinion and Consent of Scott C. Durocher, Counsel of The Lincoln National Life Insurance Company as to the legality of securities being issued incorporated herein by reference to Pre-Effective Amendment No. 1 (File No. 333-186894) filed on May 28, 2013. (10)(a) Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm (b) Power of Attorney - Principal Officers and Directors of The Lincoln National Life Insurance Company is incorporated herein by reference to Post-Effective Amendment No. 11 (File No. 333-186894) filed on April 12, 2016. (11) Not applicable (12) Not applicable (13) Organizational Chart of the Lincoln National Insurance Holding Company System incorporated herein by reference to Post-Effective Amendment No. 15 (File No. 333-170897) filed on June 30, 2016. Item 25. Directors and Officers of the Depositor The following list contains the officers and directors of The Lincoln National Life Insurance Company who are engaged directly or indirectly in activities relating to Lincoln Life Variable Annuity Account N as well as the contracts. The list also shows The Lincoln National Life Insurance Company's executive officers. Name Positions and Offices with Depositor Ellen G. Cooper* Executive Vice President, Chief Investment Officer and Director Jeffrey D. Coutts* Senior Vice President and Treasurer Randal J. Freitag* Executive Vice President, Chief Financial Officer and Director Wilford H. Fuller* Executive Vice President and Director Dennis R. Glass* President and Director Kirkland L. Hicks* Executive Vice President, General Counsel and Secretary Mark E. Konen* Executive Vice President and Director Christine Janofsky* Senior Vice President, Chief Accounting Officer and Controller Keith J. Ryan** Vice President and Director Joseph D. Spada*** Vice President and Chief Compliance Officer for Separate Accounts *Principal business address is Radnor Financial Center, 150 Radnor Chester Road, Radnor, PA 19087 **Principal business address is 1300 South Clinton Street, Fort Wayne, Indiana 46802 ***Principal business address is 350 Church Street, Hartford, Connecticut 06096 Item 26. Persons Controlled by or Under Common Control with the Depositor or Registrant See Exhibit 13: Organizational Chart of the Lincoln National Insurance Holding Company System. Item 27. Number of Contractowners As of August 31, 2016 there were 356,215 contract owners under Account N. Item 28. Indemnification a) Brief description of indemnification provisions. In general, Article VII of the By-Laws of The Lincoln National Life Insurance Company (Lincoln Life or Company) provides that Lincoln Life will indemnify certain persons against expenses, judgments and certain other specified costs incurred by any such person if he/she is made a party or is threatened to be made a party to a suit or proceeding because he/she was a director, officer, or employee of Lincoln Life, as long as he/she acted in good faith and in a manner he/she reasonably believed to be in the best interests of, or act opposed to the best interests of, Lincoln Life. Certain additional conditions apply to indemnification in criminal proceedings. In particular, separate conditions govern indemnification of directors, officers, and employees of Lincoln Life in connection with suits by, or in the right of, Lincoln Life. Please refer to Article VII of the By-Laws of Lincoln Life (Exhibit no. 6(b) hereto) for the full text of the indemnification provisions. Indemnification is permitted by, and is subject to the requirements of, Indiana law. B-4 b) Undertaking pursuant to Rule 484 of Regulation C under the Securities Act of 1933: Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the Registrant pursuant to the provisions described in Item 28(a) above or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer, or controlling person of the Registrant in the successful defense of any such action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 29. Principal Underwriter (a) Lincoln Financial Distributors, Inc. (“LFD”) currently serves as Principal Underwriter for: Lincoln National Variable Annuity Account C; Lincoln National Flexible Premium Variable Life Account D; Lincoln National Variable Annuity Account E; Lincoln National Flexible Premium Variable Life Account F; Lincoln National Flexible Premium Variable Life Account G; Lincoln National Variable Annuity Account H; Lincoln Life & Annuity Variable Annuity Account H; Lincoln Life Flexible Premium Variable Life Account J; Lincoln Life Flexible Premium Variable Life Account K; Lincoln National Variable Annuity Account L; Lincoln Life & Annuity Variable Annuity Account L; Lincoln Life Flexible Premium Variable Life Account M; Lincoln Life & Annuity Flexible Premium Variable Life Account M; Lincoln Life Variable Annuity Account N; Lincoln New York Account N for Variable Annuities; Lincoln Life Variable Annuity Account Q; Lincoln Life Flexible Premium Variable Life Account R; LLANY Separate Account R for Flexible Premium Variable Life Insurance; Lincoln Life Flexible Premium Variable Life Account S; LLANY Separate Account S for Flexible Premium Variable Life Insurance; Lincoln Life Variable Annuity Account T; Lincoln Life Variable Annuity Account W; and Lincoln Life Flexible Premium Variable Life Account Y and Lincoln Life & Annuity Flexible Premium Variable Life Account Y; Lincoln Life Variable Annuity Account JF-H; Lincoln Life Variable Annuity Account JF-I; Lincoln Life Flexible Premium Variable Life Account JF-A; Lincoln Life Flexible Premium Variable Life Account JF-C; Lincoln Life Variable Annuity Account JL-A; Lincoln Life & Annuity Flexible Premium Variable Life Account JA-B; Lincoln Variable Insurance Products Trust; Lincoln Advisors Trust. (b) Officers and Directors of Lincoln Financial Distributors, Inc.: Name Positions and Offices with Underwriter Andrew J. Bucklee* Senior Vice President and Director Patrick J. Caulfield** Vice President, Chief Compliance Officer and Senior Counsel Jeffrey D. Coutts* Senior Vice President and Treasurer Wilford H. Fuller* President, Chief Executive Officer and Director John C. Kennedy* Senior Vice President, Head of Retirement Solutions Distribution, and Director Thomas P. O'Neill* Senior Vice President and Chief Operating Officer Christopher P. Potochar* Senior Vice President and Director, Head of Finance and Strategy Nancy A. Smith* Secretary *Principal Business address is Radnor Financial Center, 150 Radnor Chester Road, Radnor, PA 19087 **Principal Business address is 350 Church Street, Hartford, CT 06103 (c) N/A Item 30. Location of Accounts and Records All accounts, books, and other documents, except accounting records, required to be maintained by Section 31a of the 1940 Act and the Rules promulgated thereunder are maintained by The Lincoln National Life Insurance Company, 1300 South Clinton Street, Fort Wayne, Indiana 46802. The accounting records are maintained by The Bank of New York Mellon, One Mellon Bank Center, 500 Grant Street, Pittsburgh, PA 15258. Item 31. Management Services Not Applicable. B-5 Item 32. Undertakings (a) Registrant undertakes that it will file a post-effective amendment to this registration statement as frequently as necessary to ensure that the audited financial statements in the registration statement are never more than 16 months old for so long as payments under the variable annuity contracts may be accepted. (b) Registrant undertakes that it will include either (1) as part of any application to purchase a Certificate or an Individual Contract offered by the Prospectus, a space that an applicant can check to request a Statement of Additional Information, or (2) a post card or a similar written communication affixed to or included in the Prospectus that the applicant can remove to send for a Statement of Additional Information. (c) Registrant undertakes to deliver any Statement of Additional Information and any financial statements required to be made available under this Form promptly upon written or oral request to Lincoln Life at the address or phone number listed in the Prospectus. (d) The Lincoln National Life Insurance Company hereby represents that the fees and charges deducted under the contract, in the aggregate, are reasonable in relation to the services rendered, the expenses expected to be incurred, and the risks assumed by The Lincoln National Life Insurance Company. SIGNATURES (a) As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets the requirements of Securities Act Rule 485(b) for effectiveness of this Registration Statement and has caused this Post-Effective Amendment No.18 to the Registration Statement to be signed on its behalf, in the City of Hartford, and State of Connecticut on this 18th day of November, 2016. Lincoln Life Variable Annuity Account N (Registrant) Lincoln ChoicePlus AssuranceSM (Prime) By: /s/ Kimberly A. Genovese Kimberly A. Genovese Assistant Vice President, The Lincoln National Life Insurance Company (Title) THE LINCOLN NATIONAL LIFE INSURANCE COMPANY (Depositor) By: /s/ Stephen R. Turer Stephen R. Turer (Signature-Officer of Depositor) Senior Vice President, The Lincoln National Life Insurance Company (Title) (b) As required by the Securities Act of 1933, this Amendment to the Registration Statement has been signed by the following persons in their capacities indicated on November 18, 2016. Signature Title * Dennis R. Glass President and Director (Principal Executive Officer) * Ellen Cooper Executive Vice President, Chief Investment Officer and Director * Randal J. Freitag Executive Vice President, Chief Financial Officer and Director (Principal Financial Officer) * Wilford H. Fuller Executive Vice President and Director * Mark E. Konen Executive Vice President and Director * Keith J. Ryan Vice President and Director *By:/s/ Kimberly A. Genovese Kimberly A. Genovese Pursuant to a Power of Attorney B-6
